Citation Nr: 0719473	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date for a disability rating 
prior to the March 31, 2003, establishment of service 
connection for PTSD.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to October 6, 2003, and 50 percent disabling 
thereafter.
 
3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, Type II, with cataracts and 
diabetic retinopathy.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right foot.

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left foot.

6.  Entitlement to a compensable disability rating for 
malaria.
7.  Entitlement to a compensable disability rating for tinea 
versicolor.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

9.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in September 
2003, June 2004, and January 2006 by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) located in 
Wichita, Kansas.


FINDINGS OF FACT

1.  Service connection for PTSD was established effective 
March 31, 2003.

2.  Prior to September 12, 2003, the evidence shows the 
veteran's PTSD was not manifested by the type and degree of 
symptoms that results in occupational and social impairment 
with reduced reliability and productivity.

3.  On and after September 12, 2003, but prior to July 21, 
2004, the evidence shows the veteran's PTSD was manifested by 
the type and degree of symptoms that results in occupational 
and social impairment with reduced reliability and 
productivity  but less than occupational and social 
impairment with deficiencies in most areas.

4.  On and after July 21, 2004, the evidence shows the 
veteran's PTSD is manifested by the type and degree of 
symptoms that results in total occupational and social 
impairment.

5.  The evidence indicates the veteran's diabetes mellitus 
did not require insulin or regulation of activities and the 
associated diabetic eye problems did not result in any loss 
of vision.

6.  The evidence shows the veteran had numbness of each foot 
that was less than moderate incomplete paralysis.

7.  The evidence indicates the veteran does not have active 
malaria currently, any current residuals of malaria 
currently, or any confirmed episodes of malaria for many 
years.

8.  The evidence indicates the veteran's service-connected 
tinea versicolor covers less than five percent of his body, 
is generally treated with topical agents and any exfoliation 
involves a minimal amount of the body and no exposed 
surfaces. 

9.  The veteran's service-connected disabilities did not 
permanently preclude him from engaging in substantially 
gainful employment prior to July 21, 2004.

10. The veteran's nonservice-connected disabilities, not the 
result of his own willful misconduct, did not permanently 
preclude him from engaging in substantially gainful 
employment prior to July 21, 2004.
CONCLUSIONS OF LAW

1.  The criteria for an effective date for an increased 
rating prior to the grant of service connection for PTSD are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met at any point prior to September 
12, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 
(2006).

3.  The criteria for a 50 percent disability rating, but no 
more, for PTSD are met from September 12, 2003, but prior to 
July 21, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic 
Code 9411 (2006).

4.  The criteria for a 100 percent disability rating for PTSD 
are met on and after July 21, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.10, 4.21, 
4.130, Diagnostic Code 9411 (2006).

5. The criteria for a disability rating in excess of 20 
percent for diabetes mellitus are not met at any point during 
the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.84a, 4.119, Diagnostic Code 
7913 (2006).

6.  The criteria for a disability rating in excess of 10 
percent disability rating peripheral neuropathy, right foot, 
are not met at any point during the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8521 (2006).

7.  The criteria for a disability rating in excess of 10 
percent disability rating peripheral neuropathy, left foot, 
are not met at any point during the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8521 (2006).

8.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.88b, Diagnostic Code 6304 (2006).

9.  The criteria for a compensable disability rating for 
tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7806, 
7813 (2006).

10.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2006).

11.  The requirements for a permanent and total disability 
rating for pension purposes are not met. 38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating assignment 
as to his PTSD, diabetes mellitus, and peripheral neuropathy 
claims.  In this regard, because the September 2003 and June 
2004 rating decisions granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  His filing of a notice of disagreement as to 
the determinations does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignments here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The January 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes for 
rating the appealed disabilities at issue and included a 
description of the rating formulas for all possible schedular 
ratings.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial 
evaluation that the RO assigned.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve a higher ratings for the service-connected PTSD, 
diabetes mellitus, and peripheral neuropathy of both feet.

VA satisfied its duty to notify with regard to increased 
ratings, to include a TDIU rating, and pension benefits via 
letters sent in August 2003, March 2004, May 2004, and March 
2005.  In addition to the evidence required to substantiate 
his claims, the letters informed the veteran of his and VA's 
respective duties for obtaining evidence and requested he 
submit any evidence in his possession pertinent to his 
claims.  He was informed of the criteria used to determine 
effective dates via letter in April 2005.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, as well as the 
actual knowledge of the criteria to substantiate his claims 
as evinced by his arguments on appeal, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the appeals.

Duty to Assist

With regard to the duty to assist, the claims file contains 
his VA medical records, to include reports of VA examination 
conducted in association with his claims.  Identified private 
hospital records have been associated with the claims file 
and the veteran indicated he received all other treatment 
from VA.  See August 2003 and May 2005 correspondence.  
Evidence from the veteran's employer has also been obtained, 
with salary information that makes any additional examination 
in connection with his TDIU rating or pension claim 
unnecessary.  The veteran waived initial AOJ consideration of 
additional VA medical records submitted after his appeal had 
been certified to the Board.

The claims file also contains the veteran's statements in 
support of his appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Increased Rating Claims

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  The disability evaluations 
for PTSD and diabetes mellitus with association conditions 
arise from the initial rating granting service connection.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
United States Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

PTSD Claim, to Include Earlier Effective Date

The veteran first claimed entitlement to service connection 
for PTSD in September 2003.  Thereafter, service connection 
was established by a June 2004 rating decision, inexplicably 
effective March 31, 2003.  A 30 percent disability rating was 
assigned; during the pendency of the appeal his disability 
rating was increased to 50 percent, effective October 6, 
2003.  See January 2005 statement of the case.  The veteran 
has voiced disagreement with both his disability evaluation 
and the effective date assigned for the 50 percent rating.

The Board notes that the veteran's increased rating claim 
involves a staged rating, and as a process of his initial 
rating claim the effective date of 50 percent rating will be 
addressed.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  As 
to his claim that his disability rating should be assigned in 
October 2002, entitlement to compensation predicated on an 
underlying service-connected disability cannot be established 
prior to the effective date of the underlying service-
connected disability.  See e.g. Canady v. Nicholson, 20 Vet. 
App. 393, 398 (2006).  As indicated, the veteran filed a 
claim seeking service connection for PTSD in September 2003.  
Under applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2006).  As a prior claim seeking service 
connection for PTSD was not received, a disability rating 
cannot be effective prior to March 2003 as argued by the 
veteran.

As to the veteran's increased rating claim, the evidence 
shows that on July 21, 2004, the veteran was admitted for VA 
in-patient treatment of suicidal ideas.  See also July 2004 
private hospital records.  He had had suicidal thoughts for a 
few weeks in the back of his mind but he had become more 
preoccupied with them.  Letters from his VA staff physician 
dated from August 2004 to December 2004 reflect the veteran 
was not stable enough at that point to return to work and 
indicate it was not safe for the veteran or others for him to 
be at the workplace and he continued to have trouble with 
anger control.  A January 2005 VA medical record indicates 
the veteran's anger was getting progressively worse while a 
June 2006 VA discharge summary indicates that while the 
veteran denied suicidal or homicidal thoughts, it was obvious 
that he was placing himself in harm's way.  A February 2007 
VA medical record indicates the veteran was suicidal and 
stayed at home because when he went out he felt like hurting 
people.  An April 2007 VA medical record shows the veteran's 
treating VA physician indicated the veteran was still not 
employable due to PTSD and depression and his lack of 
frustration tolerance, inability to deal with other people, 
and lack of control over anger precluded him from viable 
employment.  

A 100 percent disability rating, which is warranted for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  The symptoms listed 
are not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating for 
PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As 
chronicled above, the veteran's service-connected PTSD and 
associated symptoms, especially due to avoidance and lack of 
anger control, had the effect of total occupational and 
social impairment.  As it is factually ascertainable that the 
veteran was totally impaired due to his service-connected 
PTSD upon admission for in-patient treatment in July 2004, a 
100 percent disability rating is warranted effective July 21, 
2004.  See 38 C.F.R. § 3.400(o)(2) (2006).

Prior to July 2004, the evidence shows the veteran first 
sought psychiatric treatment on September 12, 2003, when he 
presented with increased irritability , hyperstartle, 
hypervigilence, intrusive thoughts, and shadows out of his 
periphery vision.  He indicated he awoke every two to three 
hours to make sure things were safe.  Later that month the 
veteran was diagnosed with PTSD.  In September 2003 he also 
received treatment for nonservice-connected chemical 
dependence.  The resulting VA medical records indicate he was 
coherent, sad, tense, and appeared alert and attentive during 
group.  He was very quiet and rarely got involved in group 
but he was a fairly good reader.  The records indicate the 
veteran stated that he was seen as having a short fuse and he 
feared going back to work as he would be too irritable.  

A September 2003 VA psychosocial survey report indicates the 
veteran had never married but was satisfied with the 
situation.  He reported that over his lifetime he had trouble 
controlling violent behavior but he had no serious then-
current conflicts.  He indicated he was seriously depressed.  
He also indicated he had trouble with concentration, 
understanding, and remembering.  September 2003 VA medical 
records also indicate he had goal-oriented thoughts, a sad 
affect, and a global assessment of functioning (GAF) score of 
50 was assigned.  GAF scores of 41 to 50 are reflective of 
serious symptoms or any serious difficulty in social or 
occupational functioning on a hypothetical continuum of 
mental health and illness.  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  

A March 2004 VA examination report reflects the veteran 
presented alert, oriented and cooperative.  An April 2004 VA 
examination report also indicates he was oriented to person, 
time and place and his thought processes were coherent and 
goal-directed.  The report indicates he exhibited a good 
field of verbal knowledge and abstract reasoning ability and 
he had no suicidal ideations.  He preferred to be by himself 
and he reported he was able to work at his job as a janitor 
on third-shift.  The report contains a GAF score of 51, 
reflective of moderate symptoms or moderate difficulty in 
social or occupational functioning on a hypothetical 
continuum of mental health and illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The evidence from September 2003 to July 2004 reveals the 
type and degree of symptoms productive of a disability 
manifested by occupational and social impairment with reduced 
reliability and productivity difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, his disability picture approximated a 50 percent 
disability rating for this period.  Id. 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  As indicated above, the evidence does not reveal 
depression that affected the veteran's ability to function 
independently.  He also did not show signs of suicidal 
ideation or spatial disorientation.  The evidence did not 
reveal unprovoked irritability resulting in periods of 
violence or any difficulty with speech.  As such, the 
evidence does not reveal a disability picture that more 
closely approximated the type and degree of symptoms, or 
their effects, for a disability rating in excess of 50 
percent from September 12, 2003, to July 21, 2004.

Furthermore, as the veteran did not seek treatment prior to 
September 2003 and no additional evidence is indicative of a 
prior disability picture, the evidence of record does not 
more closely approximate criteria for a disability rating in 
excess of 30 percent prior to September 12, 2003.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  In short, 
the weight of the evidence is against a disability rating in 
excess of 30 percent prior to September 12, 2003 and against 
a disability rating in excess of 50 percent from September 
12, 2003, to July 21, 2004.  Thereafter, the veteran meets 
the criteria for a 100 percent disability rating.  To the 
extent that the weight of the evidence is against evaluations 
higher than those assigned, additional staged ratings are not 
for application.



Diabetes Mellitus with Cataracts and Diabetic Retinopathy

Service connection was established for diabetes mellitus and 
associated cataracts and retinopathy via the September 2003 
rating decision and a 20 percent evaluation was assigned.  A 
higher 40 percent disability rating is warranted for diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).  A 60 percent disability rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

The July 2002 VA agent orange registry examination report 
reflects the veteran reported insulin therapy for his 
diabetes mellitus had been discontinued in favor of oral 
medications five years previously.  During the appeal period, 
his VA active outpatient medication lists do not show the 
veteran had been prescribed insulin, instead the lists 
reference oral medications.  See also November 2005 VA 
examination report.  A June 2006 VA treatment record 
indicates the advantages of regular exercise and weight loss 
was discussed with the veteran while the November 2005 VA 
examination report reflects the veteran had no restriction of 
activities due to his diabetes mellitus.  While the evidence 
is indicative of the veteran needing to follow a diabetic 
diet, at no point during the pendency of this appeal is the 
evidence reflective of a diabetes mellitus requiring insulin 
or the restriction of activities.  As such, an initial 
disability rating in excess of 20 percent is not warranted, a 
staged rating is not for application, and this appeal is 
denied.

Nor is a separate compensable rating warranted for the 
associated eye problems.  A May 2005 VA medical record 
contains an assessment of background diabetes mellitus 
retinopathy and a macular hemorrhage of the left eye with 
minimal edema.  However, the October 2005 VA medical record 
indicates there was no visual loss due to the mild diabetes 
mellitus changes; no cataracts were found.  As the evidence 
is not indicative of visual loss associated with diabetic eye 
complications at any point during the pendency of this 
appeal, a separate rating is not warranted.  See 38 C.F.R. 
§ 4.84a (2006).
Peripheral Neuropathy

The evidence also indicates the veteran had peripheral 
neuropathy of both feet associated with his service-connected 
diabetes mellitus and separate 10 percent disability ratings 
were assigned.  See September 2003 rating decision.  Ten 
percent, 20 percent and 40 percent ratings are warranted for 
mild, moderate and severe incomplete paralysis of the 
external popliteal nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8521 (2006).  In rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve.  
38 C.F.R. § 4.124a (2006).  

An April 2003 VA medical record shows that 10-gram filament 
testing could not be felt on the metatarsal head of toe 5, 
medial instep, lateral instep and heel of the right foot.  
See also November 2005 VA examination report.  The April 2003 
VA medical record and November 2005 VA examination report 
also show that 10-gram filament testing could not be felt on 
the ventral aspect of toe 5, metatarsal head of toe 5 and 
lateral instep of the left foot.  However, instead of 
moderate incomplete paralysis, the March 2004 VA examination 
report indicates the veteran was able to heel and toe walk 
while a January 2005 VA medical record reflects pedal pulses 
were palpable bilaterally and he had vibratory sensation 
present.  The October 2005 VA examination report shows the 
veteran had a normal gait and did not require assistive 
devices while the November 2005 VA examination report 
indicates the veteran complained of foot numbness but no 
flare-ups.  The report also indicates his coordination was 
normal, muscle strength was normal with no atrophy; he had 
intact vibratory sensation of the toes.  While the evidence 
shows some impaired function due to loss of sensation of the 
feet, at no point during the pendency of the appeal is the 
evidence indicative of a disability picture of either foot 
that more closely approximates moderate incomplete paralysis.  
As such, the weight of the evidence is against an evaluation 
in excess of 10 percent for peripheral neuropathy of either 
foot and staged ratings are not for application.



Malaria

A noncompensable disability rating for malaria has been in 
effect since October 1970.  See January 1971 rating decision.  
The veteran asserts that he is entitled to a compensable 
evaluation.  Malaria as an active disease warrants a 100 
percent rating.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2006).  The diagnosis of malaria must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals of malaria such as liver or spleen damage are to be 
rated under the appropriate system.  Id.  The veteran's 
treatment records merely note the veteran had a prior medical 
history of malaria.  See July 2002 and December 2002 
treatment records.  The March 2004 VA examination report 
reflects there were no findings to suggest malaria was still 
present and contains a diagnosis of no residuals found 
associated with the history of malaria.  See also November 
2005 VA examination report.  As the evidence does not reveal 
currently active malaria or any current residuals, the 
disability picture does not approximate the criteria for a 
compensable rating and this appeal is denied.

Tinea Versicolor

A noncompensable disability rating for tinea versicolor has 
been in effect since October 1970.  See January 1971 rating 
decision.  Fungal skin conditions are rated as disfigurement 
of the head, face, or neck, as scars, or as dermatitis, 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2006).  The evidence in the 
claims file does not indicate, nor does the veteran assert, 
that he has predominant disfigurement of the head, face or 
neck, or that he has disability from scars.  See March 2004 
VA examination report (head and face without evidence of 
lesions or tenderness upon examination), September 2005 VA 
examination report (head, face and neck not involved).  
Therefore, the criteria for evaluating dermatitis is the most 
appropriate in the instant case.

Dermatitis or eczema is rated as noncompensable if less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected and, no more than topical therapy 
required during the past 12 months.  A 10 percent rating is 
appropriate when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Code 7806 (2006).  Here, the evidence indicates the 
veteran's service-connected skin condition involves less than 
five percent of the body surface. See September 2005 VA 
examination report. The affected areas were covered, non-
exposed areas. See also November 2005 VA medical record.  Nor 
does the evidence of record indicate the veteran's service-
connected fungal condition required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the any 12-month period.  His VA treatment records, 
and the veteran himself at the September 2005 VA examination, 
show he used topical therapy for his skin condition.  As 
such, the Board must conclude that the veteran's tinea 
versicolor disability picture does not more closely 
approximate the criteria for a compensable disability rating.  
As such, this appeal is denied.

TDIU Rating and Nonservice-Connected Pension

As previously indicated, the veteran is entitled to a 100 
percent disability rating due to his service-connected PTSD 
on and after July 21, 2004.  An employment verification form, 
dated in December 2004, indicates the veteran last worked at 
his place of employment on July 21, 2004.  

The employer indicated the veteran had earned $20, 321.96 
during the 12 months preceding his last day of employment.  
The form also indicates he received short-term disability 
weeks for 26 weeks.  A January 2005 letter from the employer 
shows he had been approved for medical leave of absence 
beginning on July 22, 2004, that had continued thru February 
19, 2005, at which time his employment had been terminated 
due to disability in accordance with company policy.  The 
veteran filed a claim seeking a TDIU rating in January 2005.  
He had previously filed a claim seeking nonservice-connected 
pension benefits in September 2003.

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993).  If a veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2006); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  A TDIU rating may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more service-connected 
disabilities provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16(a) (2006).

While the grant of a 100 percent disability rating renders 
moot his TDIU rating and pension claim on and after July 1, 
2004, the veteran had claims pending for these benefits prior 
to this date.  See also 38 C.F.R. § 3.400 (2006).  As such, 
the Board has reviewed the claims file for entitlement to 
benefits prior to July 2004.  Although neither the United 
States Code nor the Code of Federal Regulations offers a 
definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).  As indicated, the veteran was employed and received 
compensation well above the poverty threshold in the year 
proceeding July 2004.  As such, the Board concludes that the 
veteran does not meet the criteria for a TDIU rating or for 
pension benefits.  As the weight of the evidence is against 
these claims, the appeals are denied.


ORDER

An effective date for a disability rating prior to the March 
31, 2003, establishment of service connection for PTSD is 
denied.

An evaluation in excess of 30 percent for PTSD prior to 
September 12, 2003, is denied; subject to the laws and 
regulations governing the disbursement of monetary benefits, 
an evaluation of 50 percent, but no more, for PTSD is granted 
effective from September 12, 2003, to July 21, 2004, while 
thereafter a 100 percent  is granted.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, Type II, with cataracts and diabetic retinopathy, 
is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right foot, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left foot, is denied.

A compensable evaluation for malaria is denied.

A compensable evaluation for tinea versicolor is denied.

A TDIU rating and a nonservice-connected pension is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


